 1    SIDLEY AUSTIN LLP
      Samuel A. Newman (SBN 217042)
 2    (sam.newman@sidley.com)
      Julia Philips Roth (SBN 324987)
 3    (julia.roth@sidley.com)
      555 West Fifth Street
 4    Los Angeles, CA 90013
      Telephone: 213.896.6000
 5    Facsimile: 213.896.6600

 6    SIDLEY AUSTIN LLP
      Charles M. Persons (pro hac vice pending)
 7    (cpersons@sidley.com)
      Juliana Hoffman (pro hac vice pending)
 8    (jhoffman@sidley.com)
      Jeri Leigh Miller (pro hac vice pending)
 9    (jeri.miller@sidley.com)
      2021 McKinney Avenue
10    Suite 2000
      Dallas, TX 75201
11    Telephone: 214.981.3300
      Facsimile: 214.981.3400
12
      Proposed Attorneys for Debtors and
13    Debtors in Possession

14
                                UNITED STATES BANKRUPTCY COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN JOSE DIVISION
17
     In re:                                        ) Case Nos.    20-50682
18                                                 )              20-50683
     WAVE COMPUTING, INC., a Delaware              )              20-50685
19   corporation,                                  )              20-50686
                                                   )              20-50689
20                 Debtor.                         )              20-50690
21                                                 )
                                                                  20-50692
                                                   )
22   Tax I.D. No.: XX-XXXXXXX                      ) Chapter 11
                                                   )
23                                                 )

24

25

26

27

28

                                                  1
 Case: 20-50682     Doc# 2      Filed: 04/27/20 Entered: 04/27/20 18:08:27
                                DEBTORS' JOINT ADMINISTRATION MOTION
                                                                             Page 1 of 14
 1   In re:                                     )   Assigned to the Hon. M. Elaine Hammond
                                                )
 2   MIPS TECH, INC., a Delaware corporation,   )   MOTION OF DEBTORS PURSUANT TO
                                                )   FED. R. BANKR. P. 1015(b) FOR ENTRY
 3                Debtor.                       )   OF ORDER DIRECTING JOINT
                                                )   ADMINISTRATION OF CHAPTER 11
 4                                              )   CASES
                                                )
 5   Tax I.D. No.: XX-XXXXXXX                   )   Hearing Scheduled:
                                                )   Date: April 28, 2020
 6                                              )   Time: 2:00 p.m. (Pacific Time)
     In re:                                     )   Place: 280 South 1st St.
 7                                              )          San Jose, CA 95113-3099
     HELLOSOFT, INC., a Delaware corporation,   )
 8                                              )
                  Debtor.                       )
 9                                              )
                                                )
10                                              )
     Tax I.D. No.: XX-XXXXXXX                   )
11                                              )
                                                )
12                                              )
     In re:                                     )
13                                              )
     WAVE COMPUTING (UK) LIMITED, a             )
14   United Kingdom private limited company,    )
                                                )
15                Debtor.                       )
                                                )
16                                              )
                                                )
17   Tax I.D. No.: None                         )
18                                              )
                                                )
19                                              )
     In re:                                     )
20                                              )
     IMAGINATION TECHNOLOGIES, INC., a          )
21   Delaware corporation,                      )
                                                )
22                Debtor.                       )
                                                )
23                                              )
                                                )
24   Tax I.D. No.: XX-XXXXXXX                   )
                                                )
25                                              )
                                                )
26

27

28

                                             2
 Case: 20-50682     Doc# 2 DEBTORS'
                            Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                    JOINT ADMINISTRATION MOTION
                                                                           Page 2 of 14
 1   In re:                                             )
                                                        )
 2   CAUSTIC GRAPHICS, INC., a Delaware                 )
     corporation,                                       )
 3                                                      )
                    Debtor.                             )
 4                                                      )
                                                        )
 5                                                      )
     Tax I.D. No.: XX-XXXXXXX                           )
 6                                                      )
                                                        )
 7                                                      )
 8
     In re:                                             )
 9                                                      )
     MIPS TECH, LLC, a Delaware limited liability       )
10   company,                                           )
11                                                      )
                    Debtor.                             )
12                                                      )
                                                        )
13   Tax I.D. No.: XX-XXXXXXX                           )
                                                        )
14                                                      )
15

16            Wave Computing, Inc. (“Wave”), MIPS Tech, Inc., Hellosoft, Inc., Wave Computing (UK)
17   Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS Tech, LLC (“MIPS”), as
18   debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases
19   (the “Chapter 11 Cases”) submit this Motion (the “Motion”), pursuant to Rule 1015(b) of the Federal
20   Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2015-2(e) of the Bankruptcy Local
21   Rules for the Northern District of California (the “Bankruptcy Local Rules”), for an order
22   (i) authorizing the joint administration of the Debtors’ Chapter 11 Cases for procedural purposes only;
23   (ii) authorizing the use of a combined caption, in the form set forth in Exhibit 1 to the Order (as
24   defined below); (iii) authorizing the Clerk of Court to maintain a pleadings docket under the case
25   number assigned to Wave Computing, Inc., which shall be designated as the single pleadings docket
26   for all pleadings relating to any of the Debtors’ Chapter 11 Cases; (iv) directing entry on the docket
27   of each of the Debtors’ Chapter 11 Cases a statement to reflect the joint administration of the Chapter
28   11 Cases; (v) authorizing the Debtors to file the Monthly Operating Reports (as defined herein) on a

                                               3
 Case: 20-50682       Doc# 2 DEBTORS'
                              Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                      JOINT ADMINISTRATION MOTION
                                                                                      Page 3 of 14
 1   consolidated basis; and (vi) granting such other and further relief as the Court deems appropriate.

 2          A proposed form of order granting the relief requested herein (the “Order”) is attached hereto

 3   as Exhibit A.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
 Case: 20-50682      Doc# 2 DEBTORS'
                             Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                     JOINT ADMINISTRATION MOTION
                                                                                      Page 4 of 14
 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     JURISDICTION

 3          The United States Bankruptcy Court for the Northern District of California (this “Court”) has

 4   jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the Order Referring

 5   Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.), and

 6   Bankruptcy Local Rule 5011-1(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue

 7   is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 8   II.    BACKGROUND

 9          On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary petition for relief

10   under the Bankruptcy Code in this Court. The Debtors continue to operate their business and manage

11   their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

12   Code. No party has requested the appointment of a trustee or examiner in these cases, and no statutory

13   committee has been appointed.

14          Additional information regarding the Debtors’ business, capital structure, and the

15   circumstances preceding the Petition Date may be found in the Declaration of Lawrence R. Perkins in

16   Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”),

17   filed contemporaneously herewith and incorporated herein by reference.1

18   III.   RELIEF REQUESTED

19          By this Motion, the Debtors seek entry of the Order, substantially in the form attached hereto

20   as Exhibit A:

21             i.    authorizing the joint administration of the Debtors’ Chapter 11 Cases for procedural
                     purposes only;
22
              ii.    authorizing the use of a combined caption, substantially in the form set forth in
23                   Exhibit 1 to the Order;

24           iii.    authorizing the Clerk of Court to maintain a pleadings docket under the case number
                     assigned to Wave Computing, Inc., which shall be designated as the single pleadings
25                   docket for all pleadings relating to any of the Debtors’ Chapter 11 Cases;

26

27
     1
       All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
28   terms in the First Day Declaration.

                                               5
 Case: 20-50682       Doc# 2 DEBTORS'
                              Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                      JOINT ADMINISTRATION MOTION
                                                                                        Page 5 of 14
 1            iv.   directing entry on the docket of each of the Debtors’ Chapter 11 Cases a statement—
                    substantially similar to the following—to reflect the joint administration of these
 2                  Chapter 11 Cases:

 3                  An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure directing the procedural
 4                  consolidation and joint administration of the chapter 11 cases of: Wave
                    Computing, Inc. (Case No. 20-50682); MIPS Tech, Inc. (Case No. 20-
 5                  50683); Hellosoft, Inc. (Case No. 20-50685); Wave Computing (UK)
                    Limited (Case No. 20-50686); Imagination Technologies, Inc. (Case
 6                  No. 20-50689); Caustic Graphics, Inc. (Case No. 20-50690); and MIPS
                    Tech, LLC (Case No. 20-50692), as set forth in the Motion of Debtors
 7                  Pursuant to Fed. R. Bankr. P. 1015(b) for Entry of Order Directing
                    Joint Administration of Chapter 11 Cases filed on the docket in Case
 8                  No. 20-50682. All further pleadings and other papers shall be filed in
                    and all further docket entries shall be made in Case No. 20-50682.
 9
              v.    authorizing the Debtors to file the monthly operating reports required by the Region 17
10                  United States Trustee Guidelines dated December 16, 2016 (the “Monthly Operating
                    Reports”), on a consolidated basis; and
11
              vi.   granting such other and further relief as the Court deems appropriate.
12

13   IV.    BASIS FOR RELIEF REQUESTED

14          Bankruptcy Rule 1015(b) provides that if “two or more petitions are pending in the same court

15   by or against . . . a debtor and an affiliate, the court may order a joint administration of the estates.”

16   The Debtors are “affiliates” as that term is defined in section 101(2) of title 11 of the United States

17   Code (the “Bankruptcy Code”).2 The Debtors are “affiliates” as that term is defined in section 101(2)

18   of the Bankruptcy Code. Accordingly, Bankruptcy Rule 1015(b) authorizes the Court to grant the

19   relief requested in this Motion.

20          Joint administration of these Chapter 11 Cases will save the Debtors and their estates time and

21   expense because it will remove the need to prepare, replicate, file, and serve duplicative notices,

22   applications, and orders. Further, joint administration will relieve the Court from entering duplicative

23   orders and maintaining duplicative files and dockets. The Office of the United States Trustee for

24   Region 17 (the “U.S. Trustee”) and other parties in interest will similarly benefit from joint

25   administration of these Chapter 11 Cases, being spared the time and effort of reviewing duplicative

26   dockets, pleadings, and papers.

27   2
      Section 101(2) of the Bankruptcy Code defines “affiliate” to include an entity in which 20% or more
     of the outstanding securities of one entity are owned or controlled by the other entity. Here, Wave
28   directly or indirectly owns 100% of the outstanding securities of each of the other Debtors.

                                               6
 Case: 20-50682       Doc# 2 DEBTORS'
                              Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                      JOINT ADMINISTRATION MOTION
                                                                                        Page 6 of 14
 1           Joint administration will not adversely affect the rights of parties in interest because this

 2   Motion requests only the administrative consolidation of the estates for procedural purposes, not

 3   substantive consolidation. Accordingly, for example, each creditor will continue to hold its claim

 4   against a particular Debtor’s estate after this Motion is approved.

 5           Finally, in connection with the joint administration of these Chapter 11 Cases, the Debtors

 6   request authority to file the Monthly Operating Reports required by Bankruptcy Local Rule 2015-2

 7   and the Region 17 United States Trustee Guidelines dated December 16, 2016, on a consolidated basis.

 8   B.L.R. 2015-2(e).

 9           The Debtors respectfully submit that the relief requested herein is necessary and appropriate,

10   is in the best interests of their estates and all parties in interest, and should be granted.

11   V.      NOTICE
12           Notice of this Motion has been provided by email, facsimile, or overnight courier to: (i) the

13   Office of the U.S. Trustee Region 17 (Attn: Marta E. Villacorta, Esq.); (ii) the holders of the 30 largest

14   unsecured claims against the Debtors (on a consolidated basis); (iii) counsel for the DIP Agent and

15   DIP Lender; and (iv) those persons who have formally appeared in these Chapter 11 Cases and

16   requested service pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors

17   submit that, in light of the nature of the relief requested, no other or further notice is required.

18           No prior request for the relief sought in this Motion has been made by the Debtors to this or

19   any other court.

20           WHEREFORE, the Debtors respectfully request that the Court enter an order, in substantially

21   the form attached hereto as Exhibit A, granting the relief requested herein and such other and further

22   relief as the Court may deem just and appropriate.

23   Dated: April 27, 2020
                                                     SIDLEY AUSTIN LLP
24

25                                                   /s/ Samuel A. Newman
                                                     Samuel A. Newman
26
                                                     Proposed Attorneys for Debtors and
27                                                   Debtors-in-Possession

28

                                                 7
 Case: 20-50682         Doc# 2 DEBTORS'
                                Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                        JOINT ADMINISTRATION MOTION
                                                                                           Page 7 of 14
 1                                       EXHIBIT A

 2                                  PROPOSED ORDER

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 20-50682   Doc# 2   Filed: 04/27/20 Entered: 04/27/20 18:08:27
                           DEBTORS' JOINT ADMINISTRATION MOTION
                                                                        Page 8 of 14
 1    SIDLEY AUSTIN LLP
      Samuel A. Newman (SBN 217042)
 2    (sam.newman@sidley.com)
      Julia Philips Roth (SBN 324987)
 3    (julia.roth@sidley.com)
      555 West Fifth Street
 4    Los Angeles, CA 90013
      Telephone: 213.896.6000
 5    Facsimile: 213.896.6600

 6    SIDLEY AUSTIN LLP
      Charles M. Persons (pro hac vice pending)
 7    (cpersons@sidley.com)
      Juliana Hoffman (pro hac vice pending)
 8    (jhoffman@sidley.com)
      Jeri Leigh Miller (pro hac vice pending)
 9    (jeri.miller@sidley.com)
      2021 McKinney Avenue
10    Suite 2000
      Dallas, TX 75201
11    Telephone: 214.981.3300
      Facsimile: 214.981.3400
12
      Proposed Attorneys for Debtors and
13    Debtors in Possession

14                              UNITED STATES BANKRUPTCY COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN JOSE DIVISION
17   In re:                                         )    Case Nos.    20-50682
18                                                  )                 20-50683
     WAVE COMPUTING, INC., a Delaware               )                 20-50685
     corporation,                                   )
19                                                                    20-50686
                                                    )                 20-50689
                   Debtor.                          )
20                                                                    20-50690
                                                    )
                                                                      20-50692
21                                                  )
     Tax I.D. No.: XX-XXXXXXX                       )    Chapter 11
22                                                  )
                                                    )    ORDER DIRECTING JOINT
23   In re:                                         )    ADMINISTRATION OF CHAPTER 11
                                                    )    CASES
24   MIPS TECH, INC., a Delaware corporation,       )
                                                    )    Hearing Scheduled:
25                 Debtor.                          )    Date: April 28, 2020
                                                    )    Time: 2:00 p.m. (Pacific Time)
26                                                  )    Place: 280 South 1st St.
                                                    )           San Jose, CA 95113-3099
27   Tax I.D. No.: XX-XXXXXXX                       )
                                                    )
28

                                             1
 Case: 20-50682     Doc# 2 DEBTORS'
                            Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                    JOINT ADMINISTRATION MOTION
                                                                                 Page 9 of 14
                                             EXHIBIT A
 1   In re:                                       )
                                                  )
 2   HELLOSOFT, INC., a Delaware corporation,     )
                                                  )
 3                Debtor.                         )
                                                  )
 4                                                )
                                                  )
 5   Tax I.D. No.: XX-XXXXXXX                     )
                                                  )
 6                                                )
                                                  )
 7   In re:                                       )
                                                  )
 8   WAVE COMPUTING (UK) LIMITED, a               )
     United Kingdom private limited company,      )
 9                                                )
                  Debtor.                         )
10                                                )
                                                  )
11                                                )
     Tax I.D. No.: None                           )
12                                                )
                                                  )
13
                                                  )
14   In re:                                       )
                                                  )
15   IMAGINATION TECHNOLOGIES, INC., a            )
     Delaware corporation,                        )
16                                                )
                  Debtor.                         )
17                                                )
                                                  )
18                                                )
     Tax I.D. No.: XX-XXXXXXX                     )
19                                                )
                                                  )
20                                                )
     In re:                                       )
21                                                )
     CAUSTIC GRAPHICS, INC., a Delaware           )
22   corporation,                                 )
                                                  )
23                Debtor.                         )
                                                  )
24                                                )
                                                  )
25   Tax I.D. No.: XX-XXXXXXX                     )
                                                  )
26                                                )
                                                  )
27

28

                                             2
Case: 20-50682     Doc# 2 DEBTORS'
                           Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                    JOINT ADMINISTRATION MOTION
                                                                         Page 10 of 14
                                           EXHIBIT A
 1   In re:                                               )
                                                          )
 2   MIPS TECH, LLC, a Delaware limited liability         )
     company,                                             )
 3                                                        )
                     Debtor.                              )
 4                                                        )
 5                                                        )
     Tax I.D. No.: XX-XXXXXXX                             )
 6                                                        )
                                                          )
 7

 8            Upon the motion (the “Motion”), dated April 27, 2020 of Wave Computing, Inc. (“Wave”)

 9   and its debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the

10   above-captioned chapter 11 cases (the “Chapter 11 Cases”), pursuant to Bankruptcy Rule 1015(b)

11   and Bankruptcy Local Rule 2015-2(e), for an order directing joint administration of their Chapter 11

12   Cases, all as more fully set forth in the Motion; and upon consideration of the First Day Declaration;

13   and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, the Order

14   Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.), and

15   Bankruptcy Local Rule 5011-1(a); and this matter being a core proceeding within the meaning of 28

16   U.S.C. § 157(b)(2); and the Court being able to issue a final order consistent with Article III of the

17   United States Constitution; and venue of this proceeding and the Motion being proper before this

18   Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found and determined that

19   notice of the Motion as provided to the Notice Parties is reasonable and sufficient under the

20   circumstances, and no other or further notice need be provided; and the relief requested in the

21   Motion being in the best interests of the Debtors’ estates, their creditors and other parties in interest;

22   and the Court having determined that the legal and factual bases set forth in the Motion establish just

23   cause for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

24            IT IS HEREBY ORDERED THAT:

25            1.     The Motion is granted as provided herein.

26            2.     The above-captioned Chapter 11 Cases are consolidated for procedural purposes only

27   and shall be jointly administered by the Court under Case No. 20-50682 pursuant to Bankruptcy

28   Rule 1015(b).

                                               3
Case: 20-50682       Doc# 2 DEBTORS'
                             Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                      JOINT ADMINISTRATION MOTION
                                                                                        Page 11 of 14
                                                 EXHIBIT A
 1          3.      All pleadings filed in the Debtors’ Chapter 11 Cases shall use a combined caption

 2   (including a footnote setting forth the Debtor entities) in substantially the form attached hereto as

 3   Exhibit 1.

 4          4.      The Clerk of the Court shall maintain a pleadings docket under the case number

 5   assigned to Wave, which shall be designated as the single pleadings docket for all pleadings with

 6   respect to all of the Debtors’ Chapter 11 Cases.

 7          5.      A docket entry shall be made in each of the above-captioned Chapter 11 Cases

 8   substantially as follows:

 9                  An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure directing the procedural
10                  consolidation and joint administration of the chapter 11 cases of: Wave
                    Computing, Inc. (Case No. 20-50682); MIPS Tech, Inc. (Case No. 20-
11                  50683); Hellosoft, Inc. (Case No. 20-50685); Wave Computing (UK)
                    Limited (Case No. 20-50686); Imagination Technologies, Inc. (Case
12                  No. 20-50689); Caustic Graphics, Inc. (Case No. 20-50690); and MIPS
                    Tech, LLC (Case No. 20-50692), as set forth in the Motion of Debtors
13                  Pursuant to Fed. R. Bankr. P. 1015(b) for Entry of Order Directing
                    Joint Administration of Chapter 11 Cases filed on the docket in Case
14                  No. 20-50682. All further pleadings and other papers shall be filed in
                    and all further docket entries shall be made in Case No. 20-50682.
15

16          6.      Nothing contained in this Order shall be deemed or construed as directing or

17   otherwise affecting the substantive consolidation of any of the above-captioned Chapter 11 Cases.

18          7.      The Debtors may file their Monthly Operating Reports required by Bankruptcy Local

19   Rule 2015-2 and the Region 17 United States Trustee Guidelines dated December 16, 2016, by

20   consolidating the information required for each Debtor in one report that tracks and breaks out all of

21   the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis in each

22   Monthly Operating Report.

23          8.      The Debtors are authorized to take all steps necessary or appropriate to carry out the

24   relief granted in this Order.

25          9.      This Court shall retain jurisdiction to hear and determine all matters arising from or

26   related to the implementation, interpretation, or enforcement of this Order.

27                                          ** END OF ORDER **

28

                                               4
Case: 20-50682       Doc# 2 DEBTORS'
                             Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                      JOINT ADMINISTRATION MOTION
                                                                                       Page 12 of 14
                                                EXHIBIT A
 1                                      EXHIBIT 1

 2                                 PROPOSED CAPTION

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           1
Case: 20-50682   Doc# 2 DEBTORS'
                         Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                  JOINT ADMINISTRATION MOTION
                                                                       Page 13 of 14
                                       EXHIBIT 1
 1                             UNITED STATES BANKRUPTCY COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3                                         SAN JOSE DIVISION
 4                                                     ) Case No. 20-50682 (MEH)
     In re:
                                                       )
 5   WAVE COMPUTING, INC., et al.,                     ) Chapter 11 (Jointly Administered)
 6                                                     )
              Debtors.1                                ) Assigned to the Hon. M. Elaine Hammond
 7                                                     )
                                                       )
 8                                                     )
                                                       )
 9                                                     )
                                                       )
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, as applicable, are: Wave Computing, Inc. (4264), MIPS Tech, Inc. (8247),
27   Hellosoft, Inc. (8640), Wave Computing (UK) Limited (None), Imagination Technologies, Inc.
     (6967), Caustic Graphics, Inc. (7272), and MIPS Tech, LLC (2161). The Debtors’ mailing address is
28   3201 Scott Blvd, Santa Clara, CA 95054.

                                                1
Case: 20-50682        Doc# 2 DEBTORS'
                              Filed: 04/27/20  Entered: 04/27/20 18:08:27
                                       JOINT ADMINISTRATION MOTION
                                                                                   Page 14 of 14
                                               EXHIBIT 1
